FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 31 2015

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




 THEODORE WASHINGTON,                            Nos. 05-99009
                                                      07-15536
                Petitioner - Appellant,
                                                 D.C. No. CV-95-02460-JAT
 v.

 CHARLES L. RYAN,                                ORDER

                Respondent - Appellee.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judges Murguia and Hurwitz did not participate in the deliberations or vote

in this case.